                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

   JONATHAN MANLOVE, individually and                )
   on behalf of others similarly situated,           )        Case No. 1:18-cv-145
                                                     )
             Plaintiff,                              )        Judge Travis R. McDonough
                                                     )
   v.                                                )        Magistrate Judge Christopher H. Steger
                                                     )
   VOLKSWAGEN                                        )
   AKTIENGESELLSCHAFT et al.,                        )
                                                     )
             Defendants.                             )


                                    MEMORANDUM AND ORDER



             Before the Court is Plaintiff Jonathan Manlove’s motion for collective-action certification

   and related relief pursuant to Title 29, United States Code, Section 216(b) (Doc. 73) and

   Defendants’ (collectively, “Volkswagen”) motion for oral argument on Manlove’s motion for

   collective-action certification (Doc. 96). For the reasons that follow, Defendants’ motion (Doc.

   96) will be DENIED IN PART1 and Manlove’s motion (Doc. 73) will be GRANTED IN

   PART and DENIED IN PART.

        I.    VOLKSWAGEN’S REQUEST FOR ORAL ARGUMENT

             Volkswagen has requested oral argument on Manlove’s motion, very generally citing the

   “complexity of the underlying fact pattern giving rise to the Motions, the various controlling

   legal standards, and the impact the Court’s rulings will have on the scope of this litigation.” (Id.

   at 2.) Volkswagen somewhat more specifically asserts that the Court’s decision on Manlove’s

   1
     The Court will RESERVE RULING on Volkswagen’s request for oral argument (Doc. 96) on
   its motion for judgment on the pleadings as to the class allegations, or, alternatively, motion to
   strike class allegations (Doc. 88).



Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 1 of 19 PageID #: 1358
   motion will impact the scope of discovery and the resources the parties devote to this litigation

   (id. at 3), but that is no different than any other decision the Court will ever make about whether

   to conditionally certify a collective action. Volkswagen also urges the Court that oral argument

   is necessary to ensure the parties’ positions are “fully presented” to the Court (id.), but it does

   not describe what issues the parties have been unable to adequately brief.2 Volkswagen, finally,

   gives one example of an issue it wishes to discuss further at oral argument:

          the procedural impact of Plaintiff’s unprecedented bifurcated forum case structure
          and Plaintiff’s recently-expressed intent to seek individualized liability
          determinations in this litigation on behalf of putative opt-ins who are
          simultaneously seeking the exact same determinations in arbitration.

   (Id. at 3–4.) But it was the parties’ arbitration agreement (Doc. 29-1)—along with Volkswagen’s

   motion to compel arbitration (Doc. 31)—that resulted in litigation over the same alleged age

   discrimination before both an arbitrator and this Court. (See Doc. 57, at 5–6.) The procedural

   bifurcation is exactly what Volkswagen designed: the arbitrator will decide claims for damages,

   and this Court will decide claims for injunctive relief. (Id.) Although there are many questions

   about why the parties agreed to divide their disputes between two forums, those questions’

   answers will not impact how the parties’ dispute will move forward: this Court will “secure the

   just, speedy, and inexpensive determination” of this action for injunctive relief, Fed. R. Civ. P. 1,

   and the arbitrator will proceed as he sees fit. “There’s what’s right, and there’s what’s right, and

   never the twain shall meet.” Raising Arizona (Circle Films 1987). Volkswagen’s request for

   oral argument on Manlove’s motion for collective-action certification will be DENIED.




   2
     Volkswagen squandered pages of its response brief by focusing on factual disputes and
   standards of review that do not apply to this stage of the proceedings. (See, e.g., Doc. 87, at 17–
   18 (detailing “Plaintiff’s Proposed Framework”); id. at 19–23 (invoking Defendants’ evidence to
   undermine Manlove’s allegations).)


                                      2
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 2 of 19 PageID #: 1359
     II.    COLLECTIVE-ACTION CERTIFICATION

           Manlove moves the Court to conditionally certify a collective action based on his ADEA

   claims. (Doc. 73.) Manlove asserts that the members of his proposed collective action,

   Volkswagen employees in the United States fifty years of age or older, are “similarly situated”

   under the applicable standard, see 29 U.S.C. § 216(b), because they are all “potential victims” of

   Volkswagen’s Pact for the Future (the “Pact”). (Doc. 74, at 12.) Volkswagen opposes

   conditional certification, arguing that the Pact does not render the putative collective-action

   members similarly situated, first because Manlove’s allegations about the Pact are conclusory

   and unsupported, and second because Manlove has offered no other evidence supporting

   conditional certification. (See generally Doc. 87.)

               A. Factual Background

                        i. Volkswagen’s Pact

           Volkswagen Aktiengesellschaft (“Volkswagen AG”), a German corporation,

   manufactures automobiles at production plants throughout the world. (Doc. 12, at 6–7.)

   Volkswagen Group of America, Inc. (“Volkswagen America”), a wholly-owned subsidiary of

   Volkswagen AG, is the “operational headquarters for [its] presence in North America.” (Id. at

   7.) Volkswagen Group of America Chattanooga Operations, LLC (“Volkswagen Chattanooga”)

   is a wholly-owned subsidiary of Volkswagen America which “operates the Volkswagen

   Chattanooga Assembly Plant in Chattanooga, Tennessee.” (Id.)

           On November 18, 2016, Volkswagen AG announced the Pact, which included the

   elimination of 23,000 jobs in Germany and 7,000 jobs outside Germany, primarily in South

   America. (Doc. 43-1, at 2–3.) Volkswagen AG asserted in press releases that the Pact would

   improve Volkswagen’s profitability both inside and outside Germany. (E.g., id. at 4.)




                                      3
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 3 of 19 PageID #: 1360
          In March 2017, Volkswagen transferred Nicole Koesling from one of Volkswagen AG’s

   German subsidiaries to Chattanooga. (Doc. 54-2, at 5; Doc. 83-2, at 2.) In her role as

   Volkswagen Chattanooga’s Senior Vice President of Human Resources, Koesling makes

   employment-termination decisions. (See, e.g., Doc. 83-3, at 4 (Koesling’s termination of Virgil

   Yeager); id. at 5 (Koesling’s termination of Ricky Orr).)

          On June 26, 2017, Volkswagen AG issued a press release in which Dr. Diess stated, “We

   are becoming slimmer, leaner and younger. This will make Volkswagen faster and more

   efficient at the same time as providing new motivation for junior managers.” (Doc. 54-2, at 29.)

   The release also announced that “the selection of junior managers” would change “at the

   Volkswagen brand.” (Id. at 30.) Assessment centers would “be abolished” and replaced with

   “an introductory year with a specific management task before [employees] are finally appointed

   to a management position.” (Id.)

          Kranke, Volkswagen Chattanooga’s Director of Plant Infrastructure, transferred from

   Volkswagen AG around January 2018. (Doc. 74-4, at 2.) Kranke has participated in human-

   resources decisions, including promotions and reassignments. (See, e.g., id. at 2 (Kranke’s

   discussions with Orr involving Orr’s potential promotion); id. at 3 (Kranke’s directions to Orr to

   reassign an employee eligible for retirement).)

          Manlove, Orr, Yeager, and Laura Carter all claim to be victims of Volkswagen’s alleged

   age-related discriminatory initiative. (See Doc. 74-3, at 3 (referencing a “Company-wide

   initiative to create a younger workforce and eliminate older employees”); Doc. 74-2, at 9

   (“Volkswagen has systematically discriminated against older workers under its Pact for the

   Future.”); Doc. 74-4, at 3 (stating his termination was “part of a Company-wide initiative to

   create a younger workforce and eliminate older employees”); Doc. 74-5, at 3 (“The




                                      4
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 4 of 19 PageID #: 1361
   discrimination that I suffered only worsened after Volkswagen officially announced its Pact for

   the Future. I believe that the Pact for the Future formalized and exacerbated a long-standing

   company policy and practice of age discrimination.”).)3

                        ii. Manlove

           Manlove is fifty-four years old. (Doc. 74-2, at 1.) He began working at Volkswagen

   Chattanooga in 2011 as a Level-6 Supervisor in the Production Department. (Id.) After a

   transfer, a promotion, and another transfer, he eventually became a Level-9 Assistant Manager of

   In-House Logistics. (Id.) Manlove received “positive performance reviews” in all of those

   positions. (Id.)

           At the end of 2016 and the beginning of 2017, three employees around forty years of age

   or younger were promoted to open Assistant Manager positions in Logistics, though not in In-

   House Logistics, where Manlove worked. (Doc. 38-1, at 2.) Volkswagen did not post these

   open positions, because the younger employees “had already been slated to fill the open

   Assistant Manager positions in their respective departments.” (Doc. 54-1, at 5.)

           In late March 2017, Manlove’s supervisor, Jim Williamson, retired. (Doc. 54-3, at 2.)

   Volkswagen Chattanooga did not post Williamson’s position and never offered Manlove the

   opportunity to apply for the position. (Doc. 74-2, at 2.) Very soon, Amanda Lovin, who was in

   her early thirties, filled the position. (Id.; Doc. 54-3, at 2.)

           Upon becoming Manager of In-House Logistics, Lovin decided to restructure the

   department, resulting in a reduction from five Assistant Managers to three. (Doc. 54-3, at 3.)

   Lovin assigned the two younger Assistant Managers in Logistics—Gina Keller and Greg

   Harbison—to two of the three new Assistant Manager positions. (Id. at 2; Doc. 54-1, at 5.) She


   3
     Carter, Orr, and Yeager define “Company” to refer to Defendants collectively. (See Doc.74-3,
   at 1; Doc. 74-4, at 1; Doc. 74-5, at 1.)


                                      5
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 5 of 19 PageID #: 1362
   assigned Cornwell, the oldest of the five original Assistant Managers, to the third new Assistant

   Manager position.4 (Doc. 54-3, at 4, 6.) Manlove and Davis, both over fifty years old, were

   demoted. (Doc. 74-2, at 1, 3; Doc. 54-1, at 5; Doc. 54-3, at 4, 6.) Volkswagen Chattanooga

   eliminated no other positions in Logistics at that time. (Doc. 38-1, at 2.) Paulo Montero,

   Lovin’s supervisor, and Robert Eggeling, head of Logistics, approved Lovin’s decisions. (Doc.

   54-3, at 5.)

           Manlove currently works as a Level-6 Supervisor in Assembly, a department within

   Manufacturing, where he is “responsib[le] for direct supervision of team members working on

   the assembly line.” (Doc. 83-1, at 2; Doc. 54-6, at 6.)

           On June 29, 2018, Manlove filed this action. (Doc. 1.) Within two weeks, Manlove

   learned that he would be moved from Assembly’s Cockpit line to the more mentally and

   physically difficult BA2 line. (Doc. 74-2, at 6.) Jody Kerns, the Assistant Manager in Assembly

   who supervises Manlove, now considers him the “worst performing” of his eight direct reports.

   (Doc. 83-1, at 3.) He gave Manlove a “partially meets requirements” rating for 2018. (Id.; Doc.

   84-1, at 5.)

                      iii. Carter

           Carter is fifty-seven years old. (Doc. 74-3, at 1.) From February 2012 through January

   2017, Volkswagen Chattanooga employed her as a Level-8 Senior Buyer in Purchasing. (Id.) In

   January 2017, the Purchasing Department became part of Volkswagen America. (Doc. 74-3, at

   1–2.) Throughout her time at both Volkswagen Chattanooga and Volkswagen America, she

   “consistently received positive performance reviews” and received a raise every year. (Id. at 2.)


   4
    Manlove considers Cornwell’s reassignment a demotion because he had previously supervised
   ninety employees, but only twelve in the new role. (Doc. 54-6, at 7.) Lovin disputes this
   characterization in part because Cornwell gained new responsibilities over non-employees and
   contractors. (Doc. 54-3, at 6.)


                                      6
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 6 of 19 PageID #: 1363
   Volkswagen America terminated Carter on March 26, 2018, informing her that she had violated

   a company policy. (Id.) Volkswagen America filled Carter’s position with a “much younger

   employee.” (Id. at 3.)

                      iv. Orr

          Orr is fifty-two years old. (Doc. 74-4, at 1.) Throughout his time at Volkswagen, he

   “consistently received positive performance reviews placing [him] in the top 5% of employees at

   the Chattanooga Plant.” (Id.) As an Assistant Manager, Orr supervised 125 full-time employees

   and 200 third-party contractors and was responsible for directing day-to-day maintenance

   operations for the Chattanooga facility. (Id.)

          Around August 2016, Christian Koch, then Chief Executive Officer (“CEO”) of

   Volkswagen Chattanooga, told Orr that, if he took on the additional responsibility of managing

   the General Sales Department without any additional compensation, he would be promoted to

   Manager of both the Facilities Department and the General Sales Department. (Id. at 2.) In

   2017, Antonio Pinto replaced Koch as CEO of Volkswagen Chattanooga. (Id.) When Orr met

   with Pinto around January 2018 to discuss his expected promotion, Pinto said “he would need at

   least six-months [sic] to evaluate [Orr’s] performance before considering [him] for a promotion

   to Manager.” (Id.) About two weeks later, Volkswagen Chattanooga surprised Orr by naming

   him Acting Interim Manager of Plant Infrastructure, a role previously split among five different

   employees, again without increasing his compensation. (Id.)

          Also around January 2018, Kranke transferred from Volkswagen AG in Germany to

   become Director of Plant Infrastructure at Volkswagen Chattanooga. (Id.) When Orr met with

   Kranke to discuss his promotion, Kranke said that before Orr could become Manager he needed




                                      7
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 7 of 19 PageID #: 1364
   to complete the Management Assessment Center (“MAC”), but that Orr was “too old” to be

   included in the MAC program. (Id. (emphasis in original).)

          Volkswagen terminated Orr on August 24, 2018, for bypassing Volkswagen

   Chattanooga’s bid process and internal-review procedures. (Doc. 74-4, at 3; Doc. 83-3, at 5.)

   Koesling made the final decision. (Doc. 83-3, at 5.)

                        v. Yeager

          Yeager is sixty-five years old. (Doc. 74-5, at 1.) From April 26, 2010, through October

   3, 2018, Yeager worked for Volkswagen Chattanooga. (Id.) He received positive performance

   reviews and a bonus every year. (Id. at 2.) Around June 2010, he interviewed for a Specialist

   position and was told he was a “strong candidate[.]” (Id.) However, in October 2010,

   Volkswagen Chattanooga instead hired “an external candidate in his early thirties” for the

   Specialist position. (Id.)

          Yeager trained new, younger, less-educated, and less-experienced Joining Technicians,

   many of whom were promoted before him. (Id.) Volkswagen Chattanooga took four years to

   promote Yeager to Measurement Technology Specialist. (Id. at 2; Doc. 83-3, at 3.) Although

   his replacement was “in his twenties” and had “almost no relevant work experience[,]” that

   employee was promoted to a Specialist-level position in the Joining Department in less than a

   year. (Doc. 74-5, at 2.) Between 2012 and late 2016, Yeager applied for thirteen positions

   within Volkswagen Chattanooga, received only two interviews, and received only one offer, the

   Measurement Specialist position he accepted. (Id. at 3.) When he became a Measurement

   Specialist, Volkswagen Chattanooga assigned him to train five new Measurement Specialists, all

   younger than fifty. (Id. at 2–3.) Within about a year, all five of them moved out of Tactical into

   “more sought-after roles.” (Id. at 3.)




                                      8
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 8 of 19 PageID #: 1365
          Around January 2017, Volkswagen Chattanooga hired Alan Trantham as a Measurement

   Specialist and gave him Yeager’s desk. (Id. at 3–4.) Yeager was moved to a wall-hanging table,

   which had less space than the desk. (Id. at 4.) At the time, Trantham was “in his twenties” and

   held a Level-4 position, while Yeager was a Level-5 employee who had worked for Volkswagen

   for seven years. (Id. at 3–4.) Yeager was “highly embarrassed and humiliated.” (Id. at 4.)

   Then, around 2018, he applied for the Level-7 position of Measuring Analysis Specialist. (Id.)

   Although Yeager possessed all of the skills listed in the job description and had four years of

   experience working in the Measurement Department, another much younger candidate with “no

   Measurement experience” was selected for the position. (Id.)

          Volkswagen fired Yeager on October 3, 2018, after he failed a random drug test. (Doc.

   83-3, at 3–4.) Koesling made the final decision. (Id. at 4.)

               B. Procedural History

          Manlove filed his complaint on June 29, 2018 (Doc. 1), and an amended complaint on

   September 18, 2018 (Doc. 12). In both his original and amended complaints, he seeks injunctive

   relief against Volkswagen Chattanooga and its affiliates, Volkswagen America and Volkswagen

   AG. (Docs. 1, 12.) He asserts: (1) individual and collective age-discrimination claims under the

   Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., pursuant to Section

   16(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b); and (2) individual and

   class claims under the Tennessee Human Rights Act (“THRA”), Tennessee Code Annotated

   § 4-21-101 et seq., pursuant to Federal Rule of Civil Procedure 23. (Doc. 12, at 3, 21.)

   Following a brief diversion of this matter to an arbitrator, Manlove moved for conditional

   certification of his ADEA claim pursuant to 29 U.S.C. § 216(b), seeking to represent himself and

   other employees who are similarly situated with respect to his ADEA claims. (Doc. 73.)




                                      9
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 9 of 19 PageID #: 1366
 Manlove’s motion for conditional collective-action certification (Doc. 73) is now ripe for the

 Court’s review.5

               C. Standard of Law

          The ADEA makes it unlawful for an employer to “fail or refuse to hire or to discharge

 any individual or otherwise discriminate against any individual with respect to the compensation,

 terms, conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C.

 § 623(a)(1). Employees can sue on their own behalf and on behalf of “similarly situated”

 persons as part of a collective action. 29 U.S.C. § 626(b) (incorporating the collective-action

 provision of the FLSA, 29 U.S.C. § 216(b), into the ADEA); see Hoffman-La Roche, Inc. v.

 Sperling, 493 U.S. 165, 167 (1989) (explaining same). “Section 216(b) establishes two

 requirements for a representative action: 1) the plaintiffs must be ‘similarly situated,’ and 2) all

 plaintiffs must signal in writing their affirmative consent to participate in the action.” Comer v.

 Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006) (citing 29 U.S.C. § 216(b)).6

 Employees “whose ‘claims [are] unified by common theories of defendants’ statutory violations,

 even if the proofs of these theories are inevitably individualized and distinct,’ are similarly

 situated.” Monroe v. FTS USA, LLC, 860 F.3d 389, 398 (6th Cir. 2017) (quoting O’Brien v. Ed


 5
     Manlove has not yet moved for class certification of his claim under the THRA.
 6
   Because the ADEA incorporates language from the FLSA, cases involving conditional
 certification of FLSA claims are instructive in evaluating whether to conditionally certify a
 collective action based on ADEA claims. Volkswagen argues that the “similarly situated”
 standard differs between ADEA and FLSA and that the two types of actions “differ markedly in
 substance and methods of proof.” (Doc. 87, at 15.) Volkswagen points out, for example, that an
 FLSA showing will generally be easier because “pay practices tend to be uniform and, unlike the
 ADEA, the FLSA does not require a showing of discriminatory intent . . . .” (Id.) Volkswagen
 relies on cases that merely discuss differences between the elements of ADEA and FLSA claims
 and how those differences might affect collective actions brought under each statute. The cases
 do not establish that motions for conditional collective-action certification for ADEA claims are
 reviewed under a different standard than motions for conditional collective-action certification
 for FLSA claims. (See id.)


                                    10
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 10 of 19 PageID #:
                                   1367
 Donnelly Enterprises, Inc., 575 F.3d 567, 584–85 (6th Cir. 2009), abrogated on other grounds

 by Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016)).

         Courts typically use a “two-phase inquiry” to determine “whether proposed co-plaintiffs

 are, in fact, similarly situated for the purposes of the statute’s requirements.” Id. The first phase,

 the notice phase, occurs at the beginning of discovery. Id. In this phase, the district court

 determines whether conditional certification is appropriate and whether notice of the lawsuit

 should be given to similarly situated putative class members. Id. To demonstrate that

 conditional certification is appropriate at the notice stage, the “plaintiff must show only that ‘his

 position is similar, not identical, to the positions held by the putative class members.’” Id. at

 546–47 (citations and quotation marks omitted). To satisfy this “fairly lenient standard,” the

 plaintiff must make a “modest factual showing” that he and potential co-plaintiffs are similarly

 situated with respect to the conduct alleged in the complaint. Id. at 547 (internal citations and

 quotations omitted). Courts do not consider non-moving parties’ evidence at this stage.

 Brasfield v. Source Broadband Servs., LLC, 257 F.R.D. 641, 642 (W.D. Tenn. 2009) (“At this

 stage the Court does not resolve factual disputes, decide substantive issues going to the ultimate

 merits, or make credibility determinations.”); Thompson v. RGT Mgmt., Inc., No. 2:11-CV-

 02573-AJT, 2012 WL 3261059, at *3 (W.D. Tenn. June 8, 2012), report and recommendation

 adopted, No. 11-02573, 2012 WL 3260431 (W.D. Tenn. Aug. 8, 2012) (“Courts at the ‘notice

 stage’ consider whether affidavits of potential plaintiffs were submitted and whether some

 evidence of a widespread discriminatory plan was submitted.”). This standard “‘typically results

 in conditional certification of a representative class’ . . . during the first stage of the class

 certification process.” White v. Baptist Mem’l Health Care Corp., 699 F.3d 869, 877 (6th Cir.

 2012) (quoting Comer, 454 F.3d at 547).




                                    11
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 11 of 19 PageID #:
                                   1368
        The second stage occurs after discovery and is undertaken if and when the defendant

 moves the court for decertification of a conditional class. Comer, 454 F.3d at 546. At the

 second phase, the Court has more evidence and uses a stricter standard to evaluate whether co-

 plaintiffs are indeed similarly situated. Id.; see also Frye v. Baptist Mem’l Hosp., Inc., 495 F.

 App’x 669, 671 (6th Cir. 2012) (“Plaintiffs generally must produce ‘more than just allegations

 and affidavits’ demonstrating similarity in order to achieve final certification.”). For the

 purposes of final collective-action certification, relevant considerations for determining whether

 putative class members are similarly situated include: the “factual and employment settings of

 the individual plaintiffs, the different defenses to which the plaintiffs may be subject on an

 individual basis, and the degree of fairness and procedural impact of certifying the action as a

 collective action.” O’Brien, 575 F.3d at 584 (internal quotation marks and citations omitted);

 see, e.g., Monroe, 860 F.3d at 402 (applying the O’Brien factors).

              D. Analysis

        Manlove asks the Court to certify a collective action of “Volkswagen employees in the

 U.S. age fifty or above.”7 (Doc. 74, at 12.) He argues that the putative class members are




 7
   Volkswagen asserts that Manlove must show that current—as well as former—Volkswagen
 employees over fifty years old are similarly situated. (Doc. 87, at 18.) In his amended
 complaint, Manlove defines the proposed collective action inconsistently. (Compare Doc. 12, at
 20 (bringing the collective-action claims “on behalf of all Volkswagen employees in the United
 States age fifty (50) and over”), with id. at 29 (defining the collective action as including “all
 current and former United States employees of Volkswagen age fifty (50) and older”).) Manlove
 adds to this imprecision by describing three former employees as “Opt-in Plaintiffs” Yeager,
 Carter, and Orr. (Doc. 74, at 14; see Doc. 83-3, at 3–4, 5; Doc. 74-3, at 2.)
         In the first sentence of Manlove’s memorandum in support of the motion for conditional
 certification, he defines the proposed members as “Volkswagen employees in the U.S. age fifty
 or above” (Doc. 74, at 12), plainly excluding former employees. Additionally, Manlove relies on
 argument grounded in the exclusion of former employees. For example, he asserts that “[a]n
 injunction against the Pact would uniformly benefit class members by removing this shared
 obstacle to their advancement.” (Id.) Notwithstanding the amended complaint’s more inclusive

                                    12
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 12 of 19 PageID #:
                                   1369
 similarly situated because the Pact “represents a single discriminatory policy, plan, or scheme to

 which all class employees are potential victims.” (Id.) Volkswagen responds that Manlove has

 not shown the putative class members are similarly situated, because “plaintiff [has] proffered

 nothing more than four discrete employment circumstances of four declarants” without a

 “common unifying nexus” or “unified policy tying individual claims together.” (Doc. 87.)

        Although a “unified policy” is not required for collective-action certification, O’Brien,

 575 F.3d at 584, a modest factual showing of such a policy is sufficient for conditional

 certification, see, e.g., White v. MPW Indus. Servs., Inc., 236 F.R.D. 363, 373 (E.D. Tenn. 2006)

 (“At the notice stage, all that is required is substantial allegations supported by declarations, and

 once the plaintiff has met that burden, the case may be conditionally certified as a collective

 action . . . .”). Contrary to Volkswagen’s contentions, Plaintiff has, of course, alleged a “unified

 policy”: the Pact. In a press release announcing the Pact, Volkswagen announced its plan to cut

 7,000 jobs outside of Germany. (Doc. 43-1, at 2–3.) Volkswagen AG’s CEO has made

 statements, on behalf of the entire Volkswagen brand, that arguably indicate a preference for

 younger employees. (Doc. 54-2, at 29.) The Court will not, at this stage, consider Volkswagen’s

 evidence disputing that the Pact has been effected in the United States. (E.g., Doc. 83-2, at 2–3);

 see Brasfield, 257 F.R.D. at 642 (“At this stage the Court does not resolve factual disputes,

 decide substantive issues going to the ultimate merits, or make credibility determinations.”);

 Pritchard v. Dent Wizard Int’l Corp., 210 F.R.D. 591, 596 (S.D. Ohio 2002) (explaining that

 plaintiffs need only provide a “colorable basis” that the putative class of similarly situated

 plaintiffs exists). Manlove has plausibly alleged that the Pact constitutes a unified policy of age

 discrimination that applies to Volkswagen employees in the United States.

 collective-action definition, Manlove has only moved to certify a collective action of present
 employees.


                                    13
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 13 of 19 PageID #:
                                   1370
         Manlove has also produced evidence that Volkswagen Chattanooga and Volkswagen

 America have taken adverse actions based on age towards employees in Chattanooga. (See

 generally Docs. 74-3, 74-4, 74-5.) Manlove has shown that, after the Pact was announced,

 Volkswagen transferred at least two high-level executives, Koesling and Kranke, to Chattanooga

 and gave them authority over human-resources decisions, including promotions, reassignments,

 and terminations. (Doc. 83-2, at 2; Doc. 54-2, at 5; Doc. 83-3, at 4; Doc. 74-4, at 1.) Carter, Orr,

 and Yeager allege facts that support their claims that they were victims of the Pact.8 (See Doc.

 74-3, at 2; Doc. 74-4, at 2–3; Doc. 74-5, at 3–5.) They, as well as Manlove, claim that

 Volkswagen has implemented the Pact in Chattanooga by preferring younger workers for

 training opportunities and promotions and by making older workers’ positions more difficult

 until they quit or retire. (See Doc. 74-2, at 3–7; Doc. 74-3, at 2; Doc. 74-4, at 2–3; Doc. 74-5, at

 3–5.)

         The exact methods of discrimination, as well as the decisionmakers involved, may well

 vary among the putative collective-action members. (See Doc. 87, at 12.) Perhaps at the second

 stage of the certification process, Volkswagen will demonstrate that putative collective-action

 members’ circumstances are so dissimilar that they do not “possess the same interest” and will

 not “suffer the same injury.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 352–53 (2011).

 However, for the purposes of this first stage of the certification process, Manlove has made a

 modest factual showing that Volkswagen employees in Chattanooga are similarly situated with

 regard to facts underlying their claims and how the Pact might impact their employment setting.



 8
   Defendants assert that Carter, Orr, and Yeager lack standing because this action is limited to
 injunctive relief and they are former, not current, Volkswagen employees. (Doc. 87, at 11.)
 Witnesses are not subject to the strictures of standing. See Fed. R. Evid. 601 (“Every person is
 competent to be a witness unless these rules provide otherwise.”); Fed. R. Evid. 602 (requiring
 personal knowledge).


                                    14
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 14 of 19 PageID #:
                                   1371
 See Wlotkowski v. Mich. Bell Tel. Co. 267 F.R.D. 213, 219 (E.D. Mich. 2010) (noting that the

 defendant could move for decertification or to divide the class into subclasses “[i]f, after

 discovery, defendant shows that any differences among the class members make it too difficult

 to decide their claims together” (internal quotation marks omitted)); Dallas v. Alcatel-Lucent

 USA, Inc., No. 09-14596, 2012 WL 424878, at *6 (E.D. Mich. Feb. 9, 2012).

          On the other hand, although Manlove’s proposed collective action includes employees at

 more than thirty-five locations in more than fourteen states (Doc. 87-3, at 1), there is no evidence

 in the record about any adverse actions taken at locations outside of Chattanooga. Manlove has

 not made the required modest factual showing that Volkswagen employees over fifty at

 Volkswagen locations outside Chattanooga are similarly situated to those in Chattanooga.

          In sum, Manlove has made a modest showing that Volkswagen Chattanooga and

 Volkswagen America employees over fifty within Chattanooga are similarly situated but has not

 shown that the Pact has comparably impacted Volkswagen employees over fifty in the United

 States outside Chattanooga. Cf. Thompson v. RGT Mgmt., Inc., No. 2:11-CV-02573-AJT, 2012

 WL 3261059, at *3 (W.D. Tenn. June 8, 2012), report and recommendation adopted, No. 11-

 02573, 2012 WL 3260431 (W.D. Tenn. Aug. 8, 2012) (“The court finds the lack of supporting

 affidavits troublesome when considering whether to conditionally certify a class for an alleged

 widespread classification issue.”). Accordingly, the Court will GRANT IN PART Plaintiff’s

 motion and certify a collective action only on behalf of all Volkswagen Chattanooga and

 Volkswagen America’s current employees who work in Chattanooga and are fifty years of age or

 older.




                                    15
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 15 of 19 PageID #:
                                   1372
     III.    NOTICE TO PUTATIVE MEMBERS OF THE COLLECTIVE ACTION

            Courts may supervise the issuance of notice in ADEA collective actions. Hoffman-La

 Roche, 493 U.S. at 169. The ADEA grants courts the requisite procedural authority to “manage

 the process of joining multiple parties in a manner that is orderly, sensible, and not otherwise

 contrary to the statutory commands or the provisions of the Federal Rules of Civil Procedure.”

 Id.

            Manlove requests that the Court order Volkswagen to provide a list of names, last-known

 addresses, and other available contact information for employees within the scope of the

 collective action. Volkswagen chose not to address this request. (See generally Doc. 87.) The

 Court will order Volkswagen to provide a list of names, last-known addresses, and other

 available contact information for all of their current employees of fifty years of age or older in

 Chattanooga.

            The parties have not proposed any further notice procedures. The Court will ORDER

 parties to work together on the form, substance, and timing of notice, and to file an agreed

 proposed order addressing the notice procedures they will follow, within twenty days of the date

 of this order.

     IV.     EQUITABLE TOLLING

            Manlove requests that the Court order equitable tolling of class members’ individual

 claims for damages, which they presently anticipate resolving in arbitration after the resolution

 of this suit for injunctive relief.9 (Doc. 74, at 34.) Defendants object to equitable tolling for as-

 yet-unidentified plaintiffs and argue that the appropriateness of tolling in individual arbitrations

 should be left to the arbitrator to decide. (Doc. 87, at 33.)

 9
  The Court assumes Manlove intended to request equitable tolling for damages claims of both
 putative collective-action members and class members in this proceeding.


                                    16
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 16 of 19 PageID #:
                                   1373
        Consideration of equitable tolling for claims brought in arbitration not only should be, but

 must be, left to the arbitrator. The Court lacks authority to order equitable tolling of claims for

 relief that are, by the terms of the parties’ arbitration agreements, exclusively reserved for

 arbitration. The Federal Arbitration Act “requires that we interpret [arbitration agreements] as

 written” and “parties may delegate threshold arbitrability questions to the arbitrator, so long as

 the parties’ agreement does so by clear and unmistakable evidence.” Henry Schein, Inc. v.

 Archer & White Sales, Inc., 139 S. Ct. 524, 529–30 (2019) (internal quotation marks omitted).

 Manlove and Volkswagen’s arbitration agreement states that “[t]he statutes of limitations

 otherwise applicable under law shall apply to all Claims made in the arbitration.” (Doc. 29-1, at

 5.) The arbitration agreement also clearly delegates to the arbitrator exclusive authority over

 “interpretation” of the entire agreement (id. at 6); thus, only the arbitrator has the authority to

 interpret the agreement’s statute-of-limitations provision to determine whether equitable tolling

 is available for arbitrable claims. See Schein, 139 S. Ct. at 530 (internal quotation marks

 omitted).

        Even if the Court had the authority to grant equitable tolling under these circumstances, it

 would decline to do so. “Federal courts sparingly bestow equitable tolling.” Graham-

 Humphreys v. Memphis Brooks Museum of Art, Inc., 209 F.3d 552, 560 (6th Cir. 2000) (citing

 Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990)). Typically, equitable tolling applies

 only when a party’s failure to timely file suit “unavoidably arose from circumstances beyond that

 litigant’s control.” Id. at 561 (citing Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 151

 (1984)). The parties’ own arbitration agreements require putative class members to seek

 injunctive relief in this Court and damages in a separate, individually filed arbitration

 proceeding. (See Doc. 29-1, at 5.)




                                    17
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 17 of 19 PageID #:
                                   1374
         Manlove argues that if the Court does not grant equitable tolling now, there will be

 “uncertainty regarding the statute of limitations and whether class members need to file in

 arbitration to preserve their individual claims during the pendency of this case.” (Doc. 74, at 35.)

 He argues that equitable tolling, here, logically extends from Supreme Court precedent. (Id.) In

 American Pipe & Construction Co. v. Utah, 414 U.S. 538 (1974), the Supreme Court created a

 rule tolling the applicable statute-of-limitations period for putative class members’ individual

 claims within that forum, during the period from the action’s commencement until a court

 declines to certify a class action. Id. at 553–56. At its core, the holding in American Pipe seeks

 both to protect “passive” class members from unwittingly losing their claims and to avoid

 requiring more active ones to proceed on both a class and individual basis when such duplication

 may ultimately be unnecessary. Id. at 551–53. In this case, by contrast, given the arbitration

 agreement,10 there is no hope of efficiently resolving all claims in a single proceeding. The

 Court will not further add to the inefficiency by dabbling in decisions that might dictate one

 result or another in arbitration. The arbitrator can decide whether to grant equitable tolling.

 Additionally, even in the absence of equitable tolling, the uncertainty to which Manlove points

 does not exist. If claimants want to recover damages, they must submit an arbitration claim,

 unless the arbitrator decides to proceed on a class basis. The Court will not, in this proceeding

 for injunctive relief, effectively order the arbitrator to toll the limitation periods applicable to a

 separate arbitration proceeding for damages. The resolution of the issues before this Court will

 not resolve the issues before the arbitrator.

         Accordingly, the Court will DENY Manlove’s motion for equitable tolling.




 10
   The Court assumes that Volkswagen subjected every Chattanooga employee to arbitration
 agreements identical to the one Manlove signed.


                                    18
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 18 of 19 PageID #:
                                   1375
   V.    CONCLUSION

        For the reasons stated herein, Volkswagen’s motion for oral argument on Manlove’s

 motion for collective-action certification and on Volkswagen’s motion for judgment on the

 pleadings (Doc. 96) is DENIED IN PART, to the extent it requests oral argument on Manlove’s

 motion for conditional certification; the Court RESERVES RULING on Volkswagen’s request

 for oral argument on its motion for judgment on the pleadings. Manlove’s motion (Doc. 73) is

 GRANTED IN PART and DENIED IN PART. The Court CONDITIONALLY CERTIFIES

 a collective action under the ADEA of all current employees of Volkswagen Chattanooga and

 Volkswagen America who work in Chattanooga and who are fifty years of age or older. The

 Court ORDERS Defendants to disclose the names, last-known addresses, and other available

 contact information for all putative collective-action members, within twenty days of the date of

 this order. The Court further ORDERS parties to file an agreed proposed order addressing the

 form, substance, and timing of notice, within twenty days of the date of this order. The Court

 DENIES Manlove’s request for equitable tolling.

        SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                    19
Case 1:18-cv-00145-TRM-CHS Document 100 Filed 06/11/19 Page 19 of 19 PageID #:
                                   1376
